—Order of disposition, Family Cotirt, Bronx County (Harold Lynch, J.), entered on or about November 1, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the third degree and petit larceny, and imposed a conditional discharge for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and we perceive no basis to disturb its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). We have considered and rejected appellant’s remaining arguments. Concur—Nardelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.